McCALEB, Justice.
In this case, Chester Wooton, Sheriff of the Parish of Plaquemines, filed a rule against Mato Farac and Irving Hingle to show cause why he should not destroy six certain slot machines owned by them which were confiscated by him while located at the Delta Club in Port Sulphur, Louisiana. In due course, the defendants appeared and objected to the seizure and summary destruction of the gambling devices, contending that Act No. 231 of 1928 (now LSA-R.S. 15:26.1) had been repealed by Act No. 6 of 1948 (now LSA-R.S. 47:375) and that the former was rmconstitutional.
After a hearing, the judge ruled in favor of defendants. Thereafter the Sheriff and Francis C. Grevemberg, Superintendent of the Division of State Police, who alleges that he is aggrieved by the judgment, prosecuted separate appeals.
This appeal presents the identical issue as that in Guillot v. Nunez, 225 La. 301, 72 So.2d 513. The cases were consolidated for argument and the opinion in that matter is controlling here.
The judgment appealed from is therefore annulled and reversed. The rule taken by Chester Wooten, Sheriff of the Parish of Plaquemines, is now made absolute and he is forthwith ordered to destroy the six slot machines confiscated by him in accordance with the provisions of LSA-R.S. 15:26.1. The defendants are to pay all costs.
HAMITER, J., concurs in the decree.